

114 S2839 RS: To amend the Gullah/Geechee Cultural Heritage Act to extend the authorization for the Gullah/Geechee Cultural Heritage Corridor Commission.
U.S. Senate
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 604114th CONGRESS2d SessionS. 2839[Report No. 114–331]IN THE SENATE OF THE UNITED STATESApril 21, 2016Mr. Graham introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 6, 2016Reported by Ms. Murkowski, without amendmentA BILLTo amend the Gullah/Geechee Cultural Heritage Act to extend the authorization for the
			 Gullah/Geechee Cultural Heritage Corridor Commission.
	
 1.Extension of the authorization for the Gullah/Geechee Cultural Heritage Corridor CommissionSection 295D(d) of the Gullah/Geechee Cultural Heritage Act (Public Law 109–338; 120 Stat. 1833) is amended by striking 10 years and inserting 15 years.September 6, 2016Reported without amendment